Opinion op the Court by
Judge Robertson :
The instructions to the jury, though somewhat' plethoric are yet substantially as favorable to the appellant as it could reasonably ask.
And, while the onus was on the appellant, it offered no evidence to show how the mule was killed or why. The jury had a right therefore to infer from the facts proved' by the appellee that ordinary care might have avoided the accident of running over the mule.
We cannot say that the verdict was either unauthorized or exorbitant.
Wherefore the judgment is affirmed.